IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 26, 2008
                               No. 07-20079
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

OYENOKACHIKEM CHARLES OSAMOR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:01-CR-764-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Oyenokachikem Charles Osamor was convicted by a jury in December
2002 of conspiracy to defraud the United States, conspiracy to launder funds, 12
counts of mail fraud, and 9 counts of possession of stolen mail.        He was
sentenced to a total term of 175 months of imprisonment. This court affirmed
his convictions and his sentence; however, the Supreme Court vacated this




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20079

court’s judgment and remanded for reconsideration in light of United States v.
Booker, 543 U.S. 220 (2005). See United States v. Osamor, 543 U.S. 1113 (2005).
      The case was remanded to the district court for resentencing. On remand,
the district court imposed a 156-month sentence, which was within the advisory
guidelines range determined by the district court. Osamor appeals.
      Osamor challenges his convictions on several grounds. The Government
contends that Osamor is barred from challenging his convictions in this appeal.
      In challenging his convictions, Osamor is essentially attempting to reurge
several grounds for relief that were raised and rejected in his initial appeal. The
mandate rule forecloses relitigation of these issues. See United States v. Lee,
358 F.3d 315, 321 (5th Cir. 2004). Osamor’s attempts in this appeal to challenge
his conviction on grounds not raised in an appeal prior to this court’s last order
of remand also fail, as such issues are deemed abandoned. See United States v.
White, 24 F.3d 237 (5th Cir. 1994)(citing United States v. Camou, 184 U.S. 572,
574 (1902); Eason v. Thaler, 73 F.3d 1322, 1329 (5th Cir. 1996). To the extent
that Osamor relies on the intervening decision in United States v. Booker, 543
U.S. 220 (2005) to argue that his convictions are invalid because facts used to
increase his sentence were not charged in the indictment and determined by a
jury beyond a reasonable doubt, his claims are without merit. See Booker, 543
U.S. at 252-53; United States v. Ashlock, 131 F. App’x 984, 985 (5th Cir. 2005).
      Osamor argues that this court violated his due process rights in a prior
appeal in this matter by not addressing arguments made in his supplemental
brief. He asks that we recall the previously issued mandate. Osamor cannot
obtain relief in this proceeding because one panel of this court may not overrule
the decision of another absent an intervening decision to the contrary by the
Supreme Court or the en banc court. See United States v. Rodriguez-Jaimes, 481
F.3d 283, 288 (5th Cir.2007).
      Relying on Booker, Osamor argues that he was sentenced in violation of
the Sixth Amendment. He contends that the enhancements to his sentence are

                                        2
                                 No. 07-20079

improper because they are based on facts not found by the jury. Osamor
misperceives the impact of Booker, which solved the Sixth Amendment problem
of judicial factfinding not by banning judicial factfinding but by making the
Sentencing Guidelines advisory. See United States v. Johnson, 445 F.3d 793,
797 (5th Cir. 2006). After Booker, the sentencing court is still required to
calculate the guidelines range in the same manner as before Booker and to make
factual findings by a preponderance of the evidence. Id. at 798. Osamor’s
argument is without merit.
      Osamor also argues that his sentence within the guidelines range is
unreasonable. Sentences within a properly calculated guidelines range are
afforded a rebuttable presumption of reasonableness. See United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Osamor has not shown that the
guidelines range was improperly calculated, and his argument that the 156-
month sentence imposed by the district court is unreasonable is entirely
conclusory and is unsupported by reference to any of the sentencing factors of 18
U.S.C. § 3553(a).     Osamor has failed to show that the sentence was
unreasonable.
      AFFIRMED.




                                       3